Case 3:20-cv-00349-BAS-BGS Document 16 Filed 06/23/20 PageID.639 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       FRANCISCO J. ALDANA, et al.,                 Case No. 20-cv-349-BAS-BGS
11
                                    Plaintiffs,     ORDER REMANDING CASE
12
13           v.
14     ROBERT CRAIG CLARK, et al.,
15                                Defendants.
16
17
18         On December 12, 2018, Plaintiffs Francisco J. Aldana and the Law Offices of
19   Francisco Javier Aldana filed a civil action in California state court against Robert
20   Craig Clark and Clark & Treglio for (1) breach of written contract, (2) money had
21   and received, (3) restitution, (4) unjust enrichment, and (5) imposition of a
22   constructive trust. The civil action seeks to enforce an alleged fee sharing agreement
23   that arises out of Plaintiffs’ and Defendants’ representation of plaintiffs in a class
24   action lawsuit entitled Arellano, et al. v. Kellermeyer Building Services, Case No.
25   13-cv-0533-BAS-BGS (“Arellano”) that was adjudicated before this Court.
26   Defendants removed the case to this Court in February 2020. (“Not. Removal,” ECF
27   No. 1.) The Court ordered Defendants to show cause why removal was proper—
28   specifically, why this Court has subject matter jurisdiction over this case and why

                                              –1–
Case 3:20-cv-00349-BAS-BGS Document 16 Filed 06/23/20 PageID.640 Page 2 of 5




 1   removal was timely. (ECF No. 14.) Defendants responded. (“Response,” ECF No.
 2   15.)1
 3   I.      LEGAL STANDARD
 4           “The requirement that jurisdiction be established as a threshold matter
 5   ‘spring[s] from the nature and limits of the judicial power of the United States’ and
 6   is ‘inflexible and without exception.’” Steel Co. v. Citizens for a Better Env’t, 523
 7   U.S. 83, 94–95 (1998) (quoting Mansfield, C. & L.M. Ry. Co. v. Swan, 111 U.S. 379,
 8   382 (1884)). “Federal courts are courts of limited jurisdiction.”                      Kokkonen v.
 9   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “They possess only that
10   power authorized by Constitution and statute, which is not to be expanded by judicial
11   decree.” Id. (internal citations omitted). “It is to be presumed that a cause lies outside
12   this limited jurisdiction, and the burden of establishing the contrary rests upon the
13   party asserting jurisdiction.” Id. (internal citations omitted). Consistent with the
14   limited jurisdiction of federal courts, the removal statute is strictly construed against
15   removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992); see also
16   Sygenta Crop Prot. v. Henson, 537 U.S. 28, 32 (2002). “The ‘strong presumption’
17   against removal jurisdiction means that the defendant always has the burden of
18   establishing that removal is proper.” Gaus, 980 F.2d at 566. “Federal jurisdiction
19   must be rejected if there is any doubt as to the right of removal in the first instance.”
20   Id.
21           It is well-established that “a district court’s duty to establish subject matter
22   jurisdiction is not contingent upon the parties’ arguments.” See United Inv’rs Life
23
24
     1
       As to the issue of timeliness, Defendants point out that Plaintiffs never served Defendant Clark
     & Treglio with process in the state court case. (Response at 3 (citing transcript of state court
25   proceedings).) “[E]ach defendant is entitled to thirty days to exercise his removal rights after being
     served.” Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011). If a plaintiff does not effect
26   service of process on a party, plaintiff never starts the clock running for that party’s removal. In re
     Johnson & Johnson Cases, No. 215-cv-05311JGBSPX, 2015 WL 5050530, at *9 (C.D. Cal. Aug.
27   24, 2015). Thus, removal was timely, and the Court only analyzes the issue of subject matter
28   jurisdiction.


                                                      –2–
Case 3:20-cv-00349-BAS-BGS Document 16 Filed 06/23/20 PageID.641 Page 3 of 5




 1   Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004). Courts may
 2   consider the issue sua sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8 (9th
 3   Cir. 1984).
 4   II.   ANALYSIS
 5         In the parties’ Settlement Agreement, counsel agreed that 58% of the attorney
 6   fee award was to be paid to counsel for Portillo, and 42% is to be paid to counsel for
 7   Arellano. (Arellano, ECF No. 59-1, at 9.) The Court issued an order granting the
 8   Motion for Final Approval of Class Action Settlement and Motions for Attorneys’
 9   Fees and Costs, Enhancement Awards, and Settlement Administration. (Arellano,
10   ECF No. 62.) In the order, the Court approved the requested reasonable attorney fees
11   in the amount of $675,000 and noted the 58%/42% split based on the agreement
12   between counsel. (Arellano, ECF No. 62, at 6.) Defendants claim that Plaintiffs here
13   “are now seeking to enforce the alleged fee agreement to split fees 50/50.” (Response
14   at 6.) Defendants claim the Court has jurisdiction over this fee dispute due to the
15   language of the Settlement Agreement and Court’s order.
16         The Settlement Agreement states: “[t]he court has jurisdiction over this case
17   and shall retain jurisdiction with respect to the implementation and enforcement of
18   the terms of the Settlement Agreement, and all Parties submit to the jurisdiction of
19   the Court for purposes of implementing and enforcing the Settlement Agreement.”
20   (Arellano, ECF No. 54-2.) The Court’s order states: “[w]ithout affecting the finality
21   of this order and judgment, this Court shall retain exclusive and continuing
22   jurisdiction over this action and the Parties for purposes of supervising,
23   administering, implementing, enforcing and interpreting, the Agreement and the
24   claims process established therein.” (Arellano, ECF No. 62.)
25         Defendants point out that they stipulated to the Court retaining exclusive and
26   continuing jurisdiction over the Agreement, including the issue of attorney fees.
27   (Response at 2.) But simply because parties stipulate to something does not confer
28   any burden on the Court, instead, the Court must look to the language of its own

                                              –3–
Case 3:20-cv-00349-BAS-BGS Document 16 Filed 06/23/20 PageID.642 Page 4 of 5




 1   order. Indeed, the issue of the division of fees set forth in the Settlement Agreement
 2   involves implementation and interpretation of the Agreement. But the Court retained
 3   jurisdiction “over this action and the Parties for purposes of” interpreting and
 4   implementing the Settlement Agreement. (Arellano, ECF No. 62, at 6–7 (emphasis
 5   added).) The Court did not retain jurisdiction over issues between the attorneys in
 6   the case, even though those issues relate to the Agreement. The present case does
 7   not concern the parties from Arellano or the action itself; nothing about the resolution
 8   of the class action depends on the resolution of the fee dispute. The Court finds it
 9   did not retain jurisdiction over a fee dispute between counsel.
10         The Court must also consider ancillary jurisdiction. Courts can exercise
11   ancillary jurisdiction over attorneys’ fee disputes as being collateral to the underlying
12   litigation. Such ancillary jurisdiction “exists even after the underlying litigation has
13   concluded.” K.C. ex rel. Erica C. v. Torlakson, 762 F.3d 963, 968 (9th Cir. 2014).
14   This is true even if the court does not “explicitly ‘retain’ ancillary jurisdiction to
15   adjudicate a post judgment motion for attorney’s fees.” Id. at 970. But “the exercise
16   of ancillary jurisdiction over an attorney’s fees dispute is discretionary.” Id. at 971.
17         In deciding whether to exercise ancillary jurisdiction, a district court should
18   consider whether exercising such jurisdiction would “permit disposition by a single
19   court of claims that are, in varying respects and degrees, factually interdependent;”
20   and “enable a court to function successfully, that is, to manage its proceedings,
21   vindicate its authority, and effectuate its decrees.” Kokkonen v. Guardian Life Ins.
22   Co. of Am., 511 U.S. 375, 379–80 (1994) (citations omitted). The first purpose has
23   been codified as part of supplemental jurisdiction in 28 U.S.C. § 1367. Torlakson,
24   762 F.3d at 966. The Court finds an exercise of ancillary jurisdiction would not serve
25   the second purpose. Although the Court is familiar with the Arellano litigation, the
26   case closed over five years ago and the present dispute is unrelated to the merits of
27   that case. Further, this matter involves breach of contract and other state court claims
28   that could be resolved in state court. As the Torlakson court noted:

                                               –4–
Case 3:20-cv-00349-BAS-BGS Document 16 Filed 06/23/20 PageID.643 Page 5 of 5




 1         It bears repeating that Plaintiffs are seeking attorneys’ fees [for their
           monitoring of post-settlement compliance] pursuant to federal law.
 2         This is not an attorney-client fee dispute that could be resolved in state
 3         court as a breach of contract claim. . . . “[t]he purpose of the ancillary
           jurisdiction of the federal courts . . . is to enable a federal court to render
 4         a judgment that resolves the entire case before it and to effectuate its
 5         judgment once it has been rendered. It is not to enable a federal court
           to encroach on the jurisdiction reserved to the states merely because the
 6         parties would prefer to have a federal court resolve their future
 7         disputes. . . .”

 8   762 F.3d at 969 (citation omitted).
 9         This applies here. It cannot be said that resolution of this matter would be
10   permitting the Court to “effectuate its decrees” because, as mentioned above, the
11   Court’s order in Arellano does not concern counsel’s fee splitting issues. See
12   Tamosaitis v. URS Corp., No. CV-11-5157-LRS, 2016 WL 236230, at 2 (E.D. Wash.
13   Jan. 20, 2016) (declining to exercise ancillary jurisdiction over fee dispute when a
14   settlement had been reached and the fee dispute “did not arise as a matter of necessity
15   from anything which occurred in the underlying proceedings” (quotation omitted));
16   see also Young v. Wolfe, No. CV0703190RSWLAJWX, 2018 WL 3414049, at *1
17   (C.D. Cal. July 10, 2018) (same). After considering the above case law, the Court
18   declines to exercise ancillary jurisdiction over this case and REMANDS this matter
19   to California state court.
20         IT IS SO ORDERED
21
22   DATED: June 22, 2020
23
24
25
26
27
28

                                                –5–
